Citation Nr: 1116004	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post- operative intervertebral disc disease (hereinafter lumbar spine disorder).

2.  Entitlement to a separate compensable rating for the service-connected radicular symptoms of the left lower extremity prior to November 6, 2010.

3.  Entitlement to a rating in excess of 20 percent disabling rating for the service-connected radicular symptoms of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to December 1984.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a January 2007 rating decision, in which the RO denied the Veteran's claim for an increased rating for the lumbar spine disorder.

In April 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript is in the record.

In August 2009, and again in October 2010, the case was remanded for additional notice and development.  Upon completion of the above, the case has been returned to the Board for further appellate consideration.

In January 2011, while the matter was still pending post remand, the RO granted service connection for sciatic nerve paralysis with radiculopathy of the left lower extremity, (hereinafter referred to as "left leg radiculopathy") as part of his back disorder, with a 20 percent rating effective November 6, 2010.  

While the RO considered this to be a complete grant on appeal, the Board notes that the issue concerning the appropriate rating for left leg radiculopathy stems from the currently appealed January 2007 rating addressing the lumbar spine disorder, and is based on consideration of the rating criteria for spine disorders which include provisions to separately evaluate neurological manifestations.  Thus the issue of whether a higher rating is warranted for radiculopathy is before the Board and is set forth above, to include consideration of the appropriateness of a higher rating in the periods before and after November 6, 2010.  

The case has been returned to the Board for further appellate adjudication.  


FINDINGS OF FACT

1.  Disability of the lumbar spine is not productive of symptomatology consistent with unfavorable ankylosis of the entire thoracolumbar spine (or entire spine); nor is there evidence of incapacitating episodes of at least 6 weeks duration in the past year shown.

2.  As of July 21, 2008, radicular symptoms of the left lower extremity are shown to include subjective complaints of pain, tingling and numbness, and with objective evidence of episodes of muscle weakness and atrophy; and the symptoms are consistent with moderate incomplete paralysis of the sciatic nerve.

3.  Radicular symptoms of the left lower extremity are not shown to more closely resemble a moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbar spine disorder have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2010).

2.  The criteria for the assignment of a 20 percent for radicular symptoms of the left lower extremity are met as of July 21, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2010).

3.  The criteria for the assignment of a rating in excess of 20 percent for radicular symptoms of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a including Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, the Veteran's claim on appeal was received in October 2006, and a duty to assist letter was sent in November 2006 prior to the January 2007 adjudication of this claim on the merits.  This letter notified the veteran of VA's responsibilities in obtaining information to assist the veteran in completing his claim, and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  Additional notice was sent in June 2008 (Vazquez), and in September 2009 by the AMC.  The matter was readjudicated by a SSOC in January 2011.  

The Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Such notice was sent in the above letters.  The June 2008 letter also provided notice of the Court's decision in Vasquez-Flores v. Peak, 22 Vet. App. 37, 46 (2008), (vacated by Vasquez-Flores v. Shinseki, 580F. 3d 1270 (Fed. Cir. 2009)).  The RO readjudicated this matter in the January 2010 supplemental statement of the case (SSOC).

VA has also made reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consist of the veteran's service treatment records, post-service private and VA medical treatment records, and reports of VA examinations.  The veteran has not identified any other evidence that has not been obtained.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were most recently conducted in March 2010, and November 2010 and included review of the claims folder and examination of the Veteran.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless error).

II. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Under the General Rating Formula for Disabilities of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2009)).  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Factual Background and Analysis

The Veteran contends his lumbar spine disorder warrants a rating greater than 40 percent.  By way of an April 1985 rating action, the RO granted service connection for the lumbar spine condition, status post laminectomy (done in March 1984) and assigned an initial 40 percent rating for this disability.  At the time it was noted that the Veteran had abnormal sensation in the left lower extremity for pain and light touch, with an almost complete loss of pain with vibration along the L5-S1 dermatomes shown in a March 1985 VA examination.  

He has continued to be evaluated 40 percent disabling for the lumbar spine condition, although he was also granted service connection and awarded special monthly compensation for associated erectile dysfunction in a February 2005 rating decision which assigned a noncompensable rating for the erectile dysfunction, and also continued the 40 percent rating for the lumbar spine condition.  The Veteran did not appeal this rating and filed the current increased rating claim for the spine condition in October 2006.  The Board also notes that while the current appeal of the January 2007 rating was pending, the RO in a January 2011 rating granted a separate 20 percent rating for the radiculopathy of the left lower extremity effective November 6, 2010.  The Board must therefore consider whether the neurological manifestations of the left lower extremity are so severe as to warrant a compensable rating prior to this date, as well as whether the current rating should exceed 20 percent for this condition.  The Board must also consider whether any other neurological manifestations are present that would warrant an increased rating for the lumbar spine condition based on separate neurological evaluations.  

Evidence pertinent to the current October 2006 claim on appeal does include some records that predate this claim by more than a year.  Findings from a September 2004 VA examination include back pain, with painful motion in all directions and recurrent symptoms of pain and weakness affecting the left leg, and objective findings of breakaway weakness in both lower extremities from the hip flexors extending down to the ankle and toe dorsiflexors and plantar flexors.  Also decreased light touch and pinprick sensation at the left L4 distribution was noted in this report.  X-rays showed severe degenerative disc disease (DDD) from L5-S1 and moderately severe DDD at L4-5.  Other records from 2004 included some findings of trace weakness through the left lower extremity in the L5 root distribution but no other root level strength deficit or ankle clonus.  

Likewise a January 2005 VA examination was significant for findings of breakaway weakness in the bilateral lower extremities with decreased light touch and pinprick sensation at left L4 distribution.  The examiner opined that nerve damage in the left leg as demonstrated by decreased light touch was most likely caused by his service connected L4-5 and L5-S1 DDD.  The Veteran was noted to have bladder complaints, but no opinion as to the source of these complaints was given.  On VA examination in January 2005, the Veteran was found to have erectile dysfunction linked to his lumbar spine disorder, with no penile deformity found.  It was noted that the Veteran had urinary frequency at night time, but the examiner was not able to clearly link this to the back condition.  The Veteran arteriosclerotic heart disease some bowel urgency but no loss of control.  Examination revealed normal genitalia and rectal tone.  

Records from within one year of the October 2006 claim for an increased rating are noted to show that in December 2005, the Veteran was working full time at the VA Medical Center on a "lift team" and that he also worked part time as an athletic trainer at a YMCA.  He was noted to have exceptional muscle mass and no evidence of a root level weakness pattern at that time.  Such findings suggest that the more severe neurological manifestations that had been present in the earlier records were not present at this time.  

VA records from 2006 indicate that in May 2006 the Veteran complained of chronic low back pain which he was living with.  Examination revealed no abnormal spinal curvature such as kyphoscoliosis, or CVA tenderness or spinal tenderness.  Neurologically his strength was a full 5/5 in all extremities and his deep tendon reflexes were symmetrical.  His sensation was intact to light touch and Babinskis were downgoing.  His gait was intact.  In July 2006 he was followed for lumbar and cervical symptoms and remained on a chronic pain regimen.  He took Vicodin 3 times a day for worst pain flares.  He worked full time at the VA's sterilization department and still worked part time as an athletic trainer.  Examination again showed no significant findings, with no evidence of ataxia, incoordination or focal weakness.  There was no nerve root level asymmetry through upper or lower extremities and no evidence of myelopathy.  

In November 2006, the Veteran was seen for back pain going down his left leg for three months.  It was noted that this was getting to the point where he was having trouble walking or working.  He had not seen a doctor in 5 months and had no medication.  Examination was notable for a markedly positive straight leg raise on the left at 10 degrees, with other findings not significant.  The impression was back pain with radicular symptoms, and plans were to start him on Neurontin and renew Vicodin.  He was noted to plan to seek treatment at the VA rather than his private doctor due to financial considerations.  On another record from November 2006, it was noted that the Veteran pulled a muscle in his back and reported back spasms that were becoming more painful and he reported pulling a muscle in his back.  

In December 2006, the Veteran reported increased low back pain associated with prolonged standing.  He was noted to work for the city in the tax division, as well as at the VAMC.  He no longer worked out on a regular basis but was a personal fitness trainer considering returning to the YMCA on a part time basis.  Neurologically his findings were generally the same as earlier in 2006, with no nerve root deficit or asymmetry of reflexes shown.  He was deemed to be functioning at a stable level with a chronic pain disorder, with plans to continue his current treatment and medication regimen.  The possibility of epidural injections if pain did not respond to his usual fitness regimen was discussed.  In a December 2006 letter, the Veteran's private doctor described him as suffering chronic low back pain with radicular symptoms, which had been long standing, with periodic flare-ups.  The Veteran took pain medication including neurontin and sometimes underwent physical therapy.  A December 2006 a note from primary care indicated that he needed a signed statement that showed his injuries from service have worsened.  

The report of a November 2006 VA examination noted the Veteran to work as a healthcare technician who sterilized medical instruments.  He was noted to have a history of surgery in the L4-5 and L5-S1 region, with impotence following the surgery.  Impotence had originally responded to Viagra, but no longer did.  He complained of pain that radiated into his left leg.  He denied numbness, tingling or bowel or bladder symptoms.  He reported his pain was constantly at an 8/10 level, but flared to 10/10 on a daily basis, with flares lasting several minutes until he took Vicodin.  He also took neurontin for pain.  The flares had no obvious triggers.  He nevertheless adapted his job to light duty, thus had little disruption with his work.  His activities of daily living were affected mostly in dressing and he wore zippered shoes because of this.  

Examination revealed positive straight leg raise bilaterally.  He had negative Waddels.  He had positive Lasegues.  His range of motion was to 40 degrees flexion.  He had 10 degrees extension and bending bilaterally.  He had 15 degrees bilateral rotation.  He had no decreased motion on repetitive testing.  He had 5/5 strength throughout the muscle groups of his bilateral lower extremities.  He had 1+ patellar and Achilles tendon reflexes.  His toes were downgoing and there was no clonus.  His sensation was intact to light touch from L1-S2 bilaterally.  However he walked with an antalgic gait.  He had no tenderness with external or internal rotation of the hips.  X-ray showed multilevel DDD.

The examiner indicated that the Veteran's lumbar DDD was consistent with his history of discectomy.  Though he was not experiencing any numbness or weakness now, the Veteran did have ongoing impotence that no longer responded to treatment.  He had no additional functional limitation due to pain (including on repeated use), fatigue, weakness, lack of endurance or incoordination.  The examiner could not estimate range of motion during flares without resorting to speculation since a flareup was not present on examination.

Records from 2007 reveal that in June 2007 the Veteran continued to work full time at the VA and had taken a position upgrade.  His examination revealed his strength and reflexes were unchanged from 2006.  In July 2007 he was noted to have chronic low back pain with radiculpathy that was an intermittent problem over the years.  He chose to live with it and did not want to pursue further intervention, aside from continuing medications.  Examination revealed positive straight leg raise and hyperreflexic reflexes.  Otherwise he had normal hip rotation and Babinski.  The impression was chronic low back pain with radicular symptoms down the left leg.  Plans included restarting Neurontin.  In November 2007 he was noted to manage his intermittent periods of sciatica with medication.  Examination was negative for any significant neurological pathology and he was deemed to be stable on his current regimen.  A private doctor's letter from December 2007 noted that the Veteran had been his patient for about 15 years.  The doctor indicated that the Veteran has had chronic sciatica and low back pain controlled through exercise program and medication.  He indicated that the Veteran's choice to live with his pain rather than pursue further surgery was reasonable as he was doing okay.  Also in December 2007 the Veteran reported his chronic back pain with radicular symptoms had been flaring up recently to the point that after work, he went directly to bed at night.  He still did not want further surgery, opting to treat with pain medication.  Examination showed positive straight leg on the left at 25 degrees.  Otherwise his rotation was normal, reflexes were equal and there were good distal pulses and no swelling in the leg.  The Babinski was downgoing.  He was assessed with chronic back pain.  

The Veteran and his wife testified at his November 2007 RO hearing about his symptoms.  His wife indicated that he slept a lot due to his medication and that he had cramping with his legs that interfered with his driving.  She indicated that he continued to have erectile dysfunction problems.  The Veteran testified that his sciatic nerve flares up with cramping and leg numbness if he sits too long.  He usually would lie down to relieve his pain.  He was able to sit a half hour and stand for 15 minutes.  He did not walk much.  He indicated his disability was accommodated by his employer.  His job was sedentary.  He said his pain was pretty much at a 10/10 level daily.  He said he took off from work 4 times a month due to back symptoms.  

Records from 2008 reveal that in July 2008 the Veteran was seen for purposes of re-establishing primary care, having last been seen in the VA in 2005.  He reported low back pain with aching, and left leg numbness on sitting.  Medication and repositioning helped.  He reported not sleeping well at night and he requested a TENS unit, indicating this had previously helped.  Examination was noted to show his right leg was larger than the left with some temperature difference and discoloration noted.  There was no edema and peripheral pulses were present.  He had intact sensation.  There was some pain at times with ambulation.  The doctor wondered if the left leg has some atrophy.  There was no joint swelling, crepitation or loss of motion.  The assessment was low back pain.  Further tests and TENS consult were planned.  Also in July 2008, X-rays showed lumbar spondylosis and MRI showed very advanced spondylosis and DDD, along with stenosis at multiple levels.  He also prescribed a TENS unit in July 2008.  He was scheduled to do EMG testing of his extremities but failed to report to the testing that was scheduled for September 2008.  Vascular studies done in September 2008 were normal.  

Records from 2009 reveal that in March 2009 the Veteran reported low back pain described as a 7 out of a maximum of 10.  He was seen to reestablish care at the VA that month, with complaints that were identical to those aired in July 2008.  Review of systems was significant for low back pain, but with lower extremity findings negative for edema, discoloration, or hair loss.  Peripheral pulses were present and sensation was intact.  Musculoskeletal findings again showed no joint swelling, crepitation or loss of motion.  He was assessed with low back pain.  In July 2009 he reported pain or cramping in the left lower leg muscle with walking, and pain subsided at rest.  He reported numbness, burning feet and toes.  He also underwent a diabetic foot test the same month which revealed normal findings including on monofilament examination.  

The Veteran's April 2009 Travel Board testimony revealed that he tried to not take time off as much as possible, but that he would go straight to bed from work.  He argued that this should equal more than 6 weeks of prescribed bedrest.  He indicated that his supervisor's statement regarding his leave suggests that it is close to 6 weeks.  The Veteran noted sciatic pain in his left leg bothered him daily.  He reported that this wife handled activities of daily living and that his job was sedentary.  He occasionally got up and stretched. 

Along with the hearing testimony, the Veteran submitted lay statements in April 2009.  One was from a coworker who reported she noted that the Veteran appeared to have a lot of pain with sitting, and that he needed to rest because of back pain.  His supervisor reported that the Veteran came to work, but often left early due to back pain, which would result in him calling in sick the next day.  

The report of a March 2010 VA examination revealed that the Veteran reported his current pain to be at a 10/10 at baseline.  He denied flare-ups as the pain was constant.  He had no bowel or bladder complaints, and had normal rectal function.  He had numbness of the left lower extremity down to his calf, which increased with sitting.  He had decreased sexual function due to back pain.  He was able to shower and dress himself but sometimes needed help putting on socks.  He used no assistive devices or back braces.  He was limited to walking one block, and sitting or driving less than 30 minutes.  He avoided standing.  His current job was sedentary and he changed positions frequently.  He did have pain during the day that he just dealt with.  He was uncertain of whether he had been prescribed episodes of incapacity, but indicated his doctor advised him to rest whenever he can.  He indicated he may have last missed work in January 2009, but could not give an exact amount of time off.  He used a TENS unit and treated with Vicodin.  

Examination revealed he walked slowly, slightly stooped.  His skin was intact, with a well healed flat benign scar that had no breakdown or adherence.  The lumbar musculature had minimal tenderness to palpation.  He had decreased sensation throughout the left lower extremity from his knee through the foot.  This would be in the L4, L5 and S1 distributions, and was symmetrically decreased.  He had brisk and symmetric deep tendon reflexes of 2+ of the patella and Achilles.  There were no upper motor neuron signs.  There was positive straight leg raise bilaterally, with positive Lasgues also bilaterally.  He was unable to tolerate strength testing due to discomfort.  Rectal examination was deferred.  There was no evidence of muscle spasm or spinal deformity.  Range of motion was quite limited due to discomfort and he was not tolerating much in the examination.  His flexion was only to 30 degrees, extension was to 20 degrees.  Left and right lateral flexion and rotation were all limited to 15 degrees.  There was no change on repeat testing and there was no incoordination, weakened movement or excess fatigatibility.  The diagnosis was intervertebral disk syndrome and DDD lumbar spine.  The examiner noted no additional limitation of function on repeat use or flare-ups as his symptoms were constant and he denied flares.  There was no evidence of prescribed bedrest over the past year and the Veteran was uncertain of any.  He had no unfavorable ankylosis and no other functional impairment due to repeated use other than from pain.

The Veteran underwent another VA examination in November 2010.  The claims file was reviewed.  There were complaints of constant pain radiating down the left leg that frequently flared up to a level of 10/10.  This was associated with numbness and painful paresthesias radiating down the left leg and down into the dorsum of the left foot.  The pain could be exacerbated by standing or walking and relieved by lying flat in bed.  He sometimes had exacerbations with sitting too long.  He again denied bowel or bladder functional loss.  He was noted to continue working in a sedentary position and was not prevented from working by his back symptoms.  He could only walk 100 feet before being stopped by pain.  His wife completed most his activities of daily living.  He had no doctor prescribed episodes of bedrest in the past 12 months.  

Examination revealed tenderness to palpation of the lower lumbar spine, without spasm.  His range of motion was measured to 40 degrees flexion, 10 degrees for extension, 10 degrees lateral flexion in both directions, and 15 degrees for rotation in both directions.  He had pain throughout all motions.  Neurological findings revealed 4+/5 hip flexion, knee extension, ankle dorsiflexion and great toe dorsiflexion and extension all on the right. Additionally, his sensation was normal for the right leg.  For the left side, he had 4+/5 left ankle plantar flexion dorsiflexion and great toe extension, but only had 3+/5 hip flexion and knee extension.  His sensation was diminished along the lateral lower leg on the left.  His reflexes were 2+ patellar bilaterally, and 1+ ankle bilaterally with no appreciable clonus.  He walked with an antalgic hunched forward gait.  X-rays showed degenerative arthritis along the lumbar spine with significant loss of disc height and sclerosis.

The assessment was that his left lower extremity neurological symptoms were as likely as not a result of his intervertebral disc syndrome.  He was deemed to have neurological symptoms consistent with a moderate incomplete paralysis of L3, L4 and L5 nerve roots.  This was based on findings of weakness in his muscle testing from hip flexion down through great toe extension on the left, as well as his diminished sensation within the L4/L5 dermatomes.  The moderate incomplete paralysis of these nerve roots was constantly present.  With regard to the lumbar spine degenerative arthritis and left lower extremity neuralgia, the Veteran was limited in function and motion as shown in the examination.  There was no further loss of function on repetitions.  The examiner could not address range of motion during flare-ups without resorting to speculation.

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder.  He is not shown to have unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  He is thus already receiving the maximum allowable compensation based on limitation of motion.  

The Board has also found no evidence of intervertebral disc syndrome symptoms sufficient to warrant an increased rating under the applicable criteria for incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

A review of the evidence fails to show that the Veteran had incapacitating episodes for which he was prescribed bedrest by a physician having a total duration of at least 6 weeks during the past 12 months.  There are no medical records showing such prescribed bedrest of record.  Of note, the November 2010 VA examination reported no doctor prescribed episodes of bedrest in the past 12 months.  While the Veteran has contended in his April 2009 hearing that he should be considered to have the equivalent of 6 weeks prescribed bedrest based on his tending to go to bed right after he comes home from work, the Board finds that such behavior does not  resemble the definition of incapacitating episodes requiring doctor prescribed bedrest that is contemplated by the criteria.  Of note, the Veteran is shown to only require such bed rest after completing a full day's work, whereas the doctor prescribed bedrest would presumably preclude such work.

Thus the Board finds that there is no basis to grant a rating in excess of the 40 percent rating for the Veteran's lumbar spine condition based on incapacitating episodes.  A rating in excess of 40 percent for post- operative intervertebral disc disease (hereinafter lumbar spine disorder) is denied.

III.  Neurological Manifestations

The Board will now consider whether the veteran is entitled to a separate evaluation for the veteran's left and right legs under the criteria for intervertebral disc syndrome that provides for such separate ratings.  Currently the veteran is rated 20 percent disabling for the left leg neuropathy as of November 10, 2010, the date a VA examination showed findings deemed by the examiner to be consistent with moderate incomplete paralysis of the left L3, L4 and L5 nerve roots.  This was based on findings of muscle weakness and diminished sensation in the L4/5 dermatomes.  The Veteran is not in receipt of any rating for the left leg neuropathy prior to this date.  Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 (for rating impairment of the sciatic nerve), mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2010).

A review of the evidence reflects that the RO apparently based the January 2011 award involving left leg radiculopathy (rated as 20 percent disabling) entirely on symptoms and findings from the November 2010 VA examination.  The Board notes, however, that there are symptoms of such radiculopathy prior to this date.  The Board notes that the March 2010 VA examination yielded similar findings of decreased sensation through the left lower extremity and an inability to tolerate strength testing, with such findings suggestive also of a moderate incomplete paralysis.  The only essential difference from the findings of November 2010, was that the March 2010 examination did not positively link such manifestations to the lumbar spine disorder.  

The evidence suggests that the Veteran's radicular symptoms of the left lower extremity predate the October 2006 claim on appeal, with the records from September 2004 and January 2005 showing evidence of decreased sensation and breakaway weakness of the left lower extremity.  However such findings are shown to have been temporary in nature, and appear to have resolved by January 2005, at which point the Veteran had no evidence of a root level weakness and he had exceptional muscle mass noted.  Subsequent records from 2006, to include the November 2006 VA examination report, repeatedly show the Veteran to have no evidence of nerve root deficits or asymmetry, with sensation intact, and full 5/5 muscle strength shown.  While complaints of radicular symptoms of back pain radiating into the left leg were noted in the 2006 records and the November 2006 VA examination, the lack of any neurological findings as described above reflect that at such time his symptoms did not reach the level of even a mild incomplete paralysis, much less moderate incomplete paralysis.  

Likewise the records from 2007 also reflect continued subjective complaints of radicular symptoms but no evidence of significant neurological pathology, and again do not show his symptoms to reach the level of a mild incomplete paralysis.

It is not until July 21, 2008, when the Veteran underwent an examination to reestablish primary care, that radicular symptoms are shown to more closely resemble those of a moderate incomplete paralysis.  On this date questions of atrophy of the left leg are raised as it is noted to be smaller than the right leg.  Further the Veteran was noted to complain of numbness of the leg on sitting.  Although the Veteran had normal sensation on testing, the possible muscle atrophy noted on the left leg in conjunction with his complaints reflects that the radiculopathy from this point onward resembles a moderate incomplete paralysis.  While the possible atrophy was not again addressed in records from 2009, these records along with his lay testimony show his complaints of pain and cramping in the left lower leg muscle on activity, as well as burning of the left lower extremity.  Such findings are consistent with the criteria for a moderate incomplete paralysis.

The evidence therefore reflects that the veteran had moderate incomplete paralysis of the left leg prior to November 6, 2010 and thus should receive a 20 percent rating for this radiculopathy as of July 21, 2008.  Prior to that date, a compensable rating is not shown for the radiculopathy.

Accordingly, the Board finds that entitlement to a 20 percent rating for radiculopathy of the left lower extremity is warranted as of July 21, 2008.  Prior to that date, a compensable rating is not warranted.

The Board has considered whether a rating in excess of 20 percent is warranted for these neurological manifestations at any point.  The evidence does not reflect that the radiculopathy of the left lower extremity (now rated 20 percent disabling from July 21, 2008) ever more closely resembles that of moderately severe incomplete paralysis.  While he has had some diminished sensations, and decreased muscle strength, he is not shown to have significant abnormalities of his reflexes or clonus, which would suggest a moderately severe incomplete paralysis.  Thus entitlement to a 40 percent rating is not shown for his left leg radiculopathy.  

As for any other neurological symptoms, there are no other such symptoms shown such as would warrant a compensable rating in any other extremity besides the left lower extremity.  While there was breakaway weakness noted in both the right lower extremity along with the left on January 2005, there is no evidence in this record or any other records of findings for the right leg that would warrant consideration of a compensable rating for the right side.

There is also no evidence of bowel or bladder complications shown to be due to his lumbar spine disorder.  Thus consideration of separate evaluations based on such problems is not shown to be warranted.  While he is noted to be in receipt of Special Monthly Compensation for loss of use of a creative organ, he has neither alleged, nor have the records shown him to have, a penile deformity that would warrant a compensable rating under 38 C.F.R. § 4.115b Diagnostic Code 7522.

Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's disabilities of the back and its associated radiculopathy are found to be adequate.  

In addition, it has not been shown that any of these disabilities has required frequent periods of hospitalization or has produced marked interference with all types of employment.  The evidence fails to show that the Veteran has had any hospital treatment for these conditions.  He is also shown to be able to work full time at a sedentary position.  

Therefore, a remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from his back and associated radicular disabilities are shown to be adequately compensated by the assigned schedular ratings, which contemplate the impact of his disabilities on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


[Continued on following page.]


ORDER

A rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a separate 20 percent rating for radicular symptoms affecting the left lower extremity is granted effective back to July 21, 2008, subject to the regulations controlling disbursement of VA monetary benefits.

A rating in excess of 20 percent for the separate radicular symptoms affecting the left lower extremity is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


